t c memo united_states tax_court albert j starnes transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date erik p doerring and jeffrey t allen for petitioners david b flassing frank w dworak and james m cascino for respondent 1cases of the following petitioners are consolidated herewith estate of sallie c stroupe deceased daniel r stroupe executor transferee docket no ronald d morelli senior transferee docket no and anthony s naples transferee docket no memorandum findings_of_fact and opinion cohen judge pursuant to separate notices of transferee_liability respondent determined that albert j starnes starnes ronald d morelli senior morelli anthony s naples naples and sallie c stroupe stroupe collectively tarcon shareholders are each liable to the extent of dollar_figure as transferees for the federal_income_tax liability of dollar_figure penalty of dollar_figure and interest assessed to tarcon inc tarcon for after the internal_revenue_service irs sent the notice of liability to stroupe but before the petition was filed in docket no she died and her assets and liabilities passed to the estate of sallie c stroupe the cases were consolidated for purposes of trial briefing and opinion the issue for decision is whether petitioners are liable as transferees pursuant to sec_6901 for tarcon’s unpaid tax penalty and interest for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petitions were filed petitioners starnes naples and daniel r stroupe executor of the estate of sallie c stroupe resided in north carolina and petitioner morelli resided in south carolina tarcon a c_corporation at all relevant times was organized in north carolina in and operated a freight consolidation business in the early 1970s the tarcon shareholders each acquired percent of tarcon’s stock and became members of tarcon’s board_of directors and officers of tarcon naples was president starnes was executive vice president morelli was senior vice president and stroupe was secretary and treasurer in the 1980s tarcon’s business operations and revenues declined because of deregulation of the trucking industry by tarcon was no longer in the freight consolidation business and its primary business was leasing warehouse space in the approximately big_number square-foot industrial building it owned located on approximately dollar_figure acres on granite street in charlotte north carolina granite street property in addition to the granite street property tarcon owned four vehicles and a condominium in garden city south carolina during on date the south carolina property was sold and tarcon received net_proceeds of dollar_figure that were deposited into tarcon’s bank account on date the tarcon shareholders each purchased one of the four tarcon vehicles and their personal moneys paid were deposited into tarcon’s bank account the tarcon shareholders discussed marketing the granite street property for sale in early in date brad cherry cherry a commercial real_estate broker with keystone partners l l c was hired to act as an agent and adviser in connection with leasing and or a potential sale of the granite street property or a sale of tarcon stock almost one-half of the building space and some parking lot space were already rented tarcon entered into a listing agreement for lease and or sale with keystone partners on date in april and date multiple parties including prologis sent letters of intent to purchase the granite street property to cherry other parties expressed an interest in purchasing tarcon’s stock in date cherry learned of midcoast investments inc including its affiliates midcoast credit corp and midcoast acquisitions corp hereinafter referred to as midcoast as a prospective purchaser of tarcon’s stock a midcoast representative sent a letter dated date to cherry that stated midcoast is interested in purchasing the stock of certain c-corporations that have sold business_assets and or real_estate in instances where a c-corporation has sold assets for a gain midcoast may have an interest in purchasing of the stock from the shareholders for a price greater than the net value of the corporation midcoast pursues these acquisitions as an effective way to grow our parent company’s core asset recovery operations it is important to note that after we complete a stock acquisition the target company is not dissolved or consolidated but is reengineered into the asset recovery business and becomes an income producer for us going forward cherry forwarded a midcoast informational brochure and confidentiality agreement with a letter dated date to morelli in his letter cherry noted it appears that this is something that they do often but also something in which i am definitely out of my league i would like to encourage you when the time is appropriate to involve both your accountant and a lawyer to help advise us through this transaction should it move forward the brochure outlined purported benefits of undertaking a transaction with midcoast including p shareholders sell stock of company p shareholders maximize net after-tax proceeds p midcoast bridges gap between shareholders’ desire to sell stock and buyer’s desire to buy assets p company maximizes sale of all assets ie written- off receivables etc p should company sell part or all of its assets to a third party midcoast does not interfere with asset sale negotiations or closing p flexibility to include exclude any remaining assets liabilities in the company p reduction of exposure to future claims losses and litigation p midcoast replaces shareholders as owner of company p midcoast puts company into asset recovery business and operates company on a go-forward basis p company is not dissolved liquidated or merged into another company p midcoast causes the company to satisfy its tax and other liabilities sale negotiations continued with multiple prospective purchasers cherry communicated with morelli regarding the various offers and morelli then discussed terms of the offers and developments with the other tarcon shareholders on date prologis submitted a revised letter of intent with respect to purchasing the granite street property on date two midcoast representatives met with cherry and the tarcon shareholders along with their accountant and attorney in north carolina at the meeting the midcoast representatives presented information similar to that in the brochure and explained that midcoast had undertaken a number of transactions of this type the representatives reiterated that if midcoast purchased tarcon tarcon would continue to operate under midcoast’s ownership and that the tarcon tax_liabilities would be satisfied after the meeting on behalf of the tarcon shareholders morelli and cherry negotiated with midcoast regarding the tarcon stock purchase_price morelli entered the negotiations with the goal of obtaining a share purchase_price of dollar_figure midcoast proposed a purchase_price based on a formula that applied a percentage to the outstanding calculated tax_liabilities for the current_year thus negotiations primarily focused on the percentage applied to the tax_liabilities to determine the share purchase_price the tarcon shareholders decided that tarcon should sell the granite street property to prologis and the tarcon stock to midcoast accordingly on behalf of tarcon morelli executed a letter of intent dated date to sell the granite street property to prologis on date on behalf of tarcon morelli executed a letter of intent to sell the tarcon stock to midcoast the midcoast letter of intent outlined that the share purchase_price was equal to tarcon’s cash as of the share closing less dollar_figure percent of the local state and federal corporate_income_tax liabilities resulting to tarcon for its current fiscal_year midcoast also agreed to reimburse the shareholders and tarcon for legal and accounting fees incurred in connection with the share closing in an amount not to exceed dollar_figure midcoast engaged the law offices of womble carlyle sandridge and rice womble in charlotte north carolina to assist with the tarcon stock acquisition on or about date tarcon entered into an agreement of purchase and sale with prologis for the granite street property subsequently the agreement was amended in september and date establishing a reduced purchase_price of dollar_figure and extending the due diligence period on date the granite street property closing with prologis took place and tarcon received net_proceeds of dollar_figure as of date after the granite street property transaction tarcon had dollar_figure cash in its bank accounts and no tangible assets tarcon’s accountant prepared a pro forma form_1120 u s_corporation income_tax return for tarcon for january through date the total gain from the sale of the building and land with dates acquired of date and dates sold of date was calculated as dollar_figure the accountant calculated that as of date tarcon had a federal_income_tax liability of approximately dollar_figure plus state tax_liabilities that resulted in a total of dollar_figure the accountant sent the prepared return to stroupe and to the tarcon shareholders’ attorney on date the tarcon shareholders’ attorney communicated with midcoast representatives and the womble attorney handling the tarcon stock transaction regarding the tarcon financial information prepared after the granite street property sale including the tax_liabilities and account balances as of date midcoast’s due diligence progress and anticipated closing procedures on date the tarcon shareholders entered into a share purchase agreement with midcoast that included a share purchase_price of dollar_figure the purchase_price was calculated by multiplying the federal and state tax_liabilities calculated through date of dollar_figure by dollar_figure percent and deducting this amount dollar_figure from tarcon’s dollar_figure cash dollar_figure plus interest earned in november midcoast also agreed to reimburse tarcon shareholders for legal and accounting fees not to exceed dollar_figure for a total amount due from midcoast of dollar_figure the share purchase agreement outlined that after the closing the combined state and federal tax_liability of the company tarcon the deferred_tax_liability will be eight hundred eighty-one thousand six hundred twenty-seven and dollars dollar_figure other than the deferred_tax_liability the company has no liabilities the agreement stated that midcoast would file all federal and state_income_tax returns related to the deferred_tax_liability on a timely basis including extensions and that midcoast’s sole responsibility for preparation of tax returns and payment of taxes arising prior to the closing shall be for filing the company’s state and federal_income_tax returns for the company’s fiscal_year ending date and paying the federal and state income taxes if any attributable thereto the sale of tarcon stock to midcoast was scheduled to close on or before date before the closing the tarcon shareholders officially resigned from their tarcon positions gave their original tarcon share certificates to their attorney and transferred the cash in the tarcon accounts to their attorney’s escrow account the tarcon stock sale closing was to take place at the womble offices according to the share purchase agreement on date the tarcon shareholders’ attorney hand delivered the tarcon share certificates and other original closing documents to womble’s office additionally on november the tarcon cash was transferred from the tarcon shareholders’ attorney’s escrow account to the womble trust account on date midcoast transferred dollar_figure to the womble trust account according to the share purchase agreement and the share purchase_price outlined therein the executed closing statement also dated date outlined the deposits to the womble trust account for the tarcon stock sale closing as tarcon’s cash balance of dollar_figure from the tarcon shareholders’ attorney and dollar_figure from midcoast for the purchase_price and reimbursement amount for a total of dollar_figure the listed disbursements from the womble trust account related to the closing were total sale proceeds payable to sellers the tarcon shareholders of dollar_figure with dollar_figure payable to each of morelli and naples and dollar_figure payable to each of starnes and stroupe legal and accounting fees reimbursement payable of dollar_figure and dollar_figure wired to tarcon’s post-closing bank account for a total of dollar_figure following the closing statement womble’s disbursement ledger identified a wire transfer of dollar_figure to tarcon debited date however contrary to this disbursement ledger and the closing statement the closing attorney at womble signed a_trust account wire transfer request form to transfer funds from the womble trust account to the midcoast credit corp operating account the womble trust account bank records show that this transfer occurred date the womble trust account disbursement information was not a part of the closing documents or available to the tarcon shareholders at the closing on date dollar_figure was wired from the midcoast operating account to a new tarcon account the new tarcon account was at the same bank as midcoast’s operating account where the money was wired from the womble trust account on date after the tarcon stock sale closing the tarcon shareholders had no further communications with midcoast or knowledge with respect to tarcon’s funds the tarcon shareholders reported their respective tarcon stock sale proceeds on their timely filed individual federal_income_tax returns on date dollar_figure was transferred out of the new tarcon account a document prepared by the irs identified a tarcon account with a different bank as receiving a deposit of dollar_figure before date in date midcoast sold the stock of tarcon to sequoia capital l l c sequoia for dollar_figure the irs received tarcon’s form_1120 for on date the form reported a nevada address for tarcon an attached form_4797 sales of business property identified two entries under part iii gain from disposition of property under sec_1245 sec_1250 sec_1252 sec_1254 and sec_1255 as building improvements with a total gain of dollar_figure and land with a total gain of dollar_figure both reported dates acquired as date and dates sold as date the form_4797 also reported ordinary losses of dollar_figure for dkk usd bina as property held year or less with an acquired date of date and a sold date of date this resulted in a claimed loss of dollar_figure after deducting the building and improvements gain the tarcon form_1120 also included a schedule d capital_gains_and_losses that reported the dollar_figure gain from the land as a long-term_capital_gain also reported on schedule d was a short-term_capital_loss of dollar_figure for int rate swap opti with an acquired date of date and a sold date of date the tarcon tax_return reported no tax due on the return it was reported that tarcon’s net assets per books at the end of the tax_year consisted of dollar_figure cash on date the irs received tarcon’s form_1120 for which reported no tax due in the irs undertook a promoter penalty examination of midcoast the irs also examined tarcon and determined an income_tax deficiency of dollar_figure for the irs sent a notice_of_deficiency dated date to tarcon at the nevada address the deficiency primarily resulted from the irs’ disallowing losses claimed for the interest_rate_swap option sold on date and dkk usd bina sold that same date an attached explanation stated it is determined that the short-term_capital_loss and loss from the sale of the inflated basis assets are not allowed you have failed to prove that the disposition of the inflated basis assets generated a bona_fide loss in addition it is determined that the inflated basis assets transaction lacked economic_substance accordingly taxable_income is increased dollar_figure for taxable_year ending date in the notice the irs also determined an accuracy-related_penalty under sec_6662 of dollar_figure tarcon did not file a petition with this court to contest the irs determinations outlined in the notice_of_deficiency on date the irs assessed the taxes and penalties determined in the notice_of_deficiency plus interest of dollar_figure tarcon did not pay any portion of the assessment and in date the irs filed federal tax_liens with the clerk of superior court union county monroe north carolina the clerk of superior court mecklenburg county charlotte north carolina the north carolina secretary of state raleigh north carolina and the county recorder clark county las vegas nevada tarcon has not paid any portion of the deficiency penalty or interest for the underlying assessment in date the irs sent notices of transferee_liability to each of the tarcon shareholders the notices identified tarcon as the transferor with an outstanding tax_liability of dollar_figure and accuracy-related_penalty under sec_6662 of dollar_figure for the notices identified the amount each tarcon shareholder received for the sale of tarcon shares and stated that as a transferee each shareholder’s liability is limited to that received amount not including applicable_interest an attached notice of liability statement explained that the irs did not respect the purported stock sale by shareholders of tarcon to midcoast and that the stock sale and the transactions involving the sale of tarcon inc’s assets to prologis are determined to be in substance a sale of the assets of tarcon inc followed by a distribution by tarcon inc of its proceeds to its shareholders the attachment further explained that the transaction is substantially_similar to an intermediary transaction shelter described in notice_2001_16 2001_1_cb_730 or alternatively the transaction is in substance a sale of the tarcon assets to prologis followed by a redemption of tarcon stock owned by the tarcon shareholders the irs did not make adjustments to or issue a statutory_notice_of_deficiency with respect to any of the tarcon shareholders’ federal_income_tax returns opinion sec_6901 provides that the liability at law or in equity of a transferee of property shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6901 does not independently impose tax_liability upon a transferee but provides a procedure through which the irs may collect unpaid taxes owed by the transferor of the assets from a transferee if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 100_tc_180 thus state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir affg 35_tc_1148 the irs bears the burden of proving that the transferee is liable as a transferee of property of a taxpayer but not to prove that the taxpayer was liable for the tax sec_6902 rule d the existence and extent of transferee_liability is determined by the law of the state where the transfer occurred-- in this case north carolina see commissioner v stern supra pincite north carolina has adopted the uniform fraudulent transfer act ncufta that provides creditors with certain remedies including avoidance when a debtor makes a fraudulent transfer if avoidance of a transfer is established a creditor subject_to some limitations may obtain an attachment or other provisional remedy against the asset transferred or other_property of the transferee n c gen stat sec a the ncufta provides that transfers to present and future creditors are fraudulent when a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with intent to hinder delay or defraud any creditor of the debtor or without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor a was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or b intended to incur or believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due id sec a additionally transfers are fraudulent to present creditors according to the ncufta where a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation b a transfer made by a debtor is voidable as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt the debtor was insolvent at that time and the insider had reasonable_cause to believe that the debtor was insolvent id sec the creditor must establish the existence of a fraudulent transfer to avoid the transfer see allman v wappler in re cansorb indus corp adv no bankr m d n c date slip op pincite the standard of proof to be applied is determined by state law see eg lr dev co llc v commissioner tcmemo_2010_203 applying illinois law to determine the commissioner’s standard of proof it appears that north carolina courts have not decided what standard applies in ncufta cases petitioners argue that under applicable north carolina law respondent must establish by clear_and_convincing evidence and not merely by a preponderance_of_the_evidence the existence of a fraudulent transfer for petitioners to be held liable as transferees respondent contends that the preponderance_of_the_evidence standard should be applied because north carolina courts apply this standard to general fraud cases we do not decide what standard north carolina courts might apply because considering the evidence and arguments herein our application of either standard renders the same results respondent argues that the transfer should be avoided because it was fraudulent and that ncufta sections a and and a are satisfied ncufta section a under ncufta section a a transfer made by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made if the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor was engaged or was about to engage in a business or transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due the uniform fraudulent transfer act is a uniform act that derived the phrase reasonably equivalent value from u s c section of the federal bankruptcy code see 139_f3d_574 7th cir reasonably equivalent value has been construed to include both direct and indirect benefits to the transferor even if the benefit does not increase the transferor’s net_worth see id pincite miller v first bank s e 2d n c ct app reasonably equivalent value is a question of fact as to which the court is to be given considerable latitude to make a determination by considering all the facts and circumstances surrounding the transaction in question whitaker v mortg miracles inc in re summit place llc bankr bankr w d n c what constitutes reasonably equivalent value is determined from the standpoint of the debtor’s creditors see 956_f2d_479 4th cir miller v first bank supra pincite the party claiming that the transaction was fraudulent bears the burden of proving that no reasonably equivalent value was received see 914_f2d_458 4th cir thus respondent must show that tarcon did not receive reasonably equivalent value in exchange for the stock respondent first argues that tarcon received nothing because the share purchase agreement between the tarcon shareholders and midcoast did not specifically identify a money transfer to tarcon with respect to the sale however the share purchase agreement identified the purchase_price and closing date and stated that the consummation of the purchase and sale of the tarcon shares would occur at the womble offices the closing statement prepared by womble outlined the disbursements that would occur including dollar_figure to tarcon wired to post-closing bank account according to the share purchase agreement and closing documents midcoast paid dollar_figure for the tarcon stock thus there was an infusion of cash into the transaction not a circular_flow_of_cash respondent next asserts that tarcon did not receive any consideration because the womble closing attorney did not disburse the moneys according to the closing statement the womble attorney wired dollar_figure to a midcoast bank account from which it was transferred to the new tarcon account the day after closing although the record reveals this is accurate it does not show that tarcon did not receive a reasonably equivalent value for the stock see mancuso v t ishida usa inc in re sullivan bankr bankr n d tex noting that courts generally compare the value of the property transferred with the value of the property received in exchange for the transfer the moneys were first wired to a midcoast account and midcoast as the new owner of tarcon did not retain the funds or make them unavailable to tarcon but deposited those moneys in a newly established tarcon account from respondent’s viewpoint as creditor although the funds were transferred first to a midcoast bank account they were not made unavailable to satisfy tarcon’s liabilities but were transferred into a tarcon account the following day respondent argues alternatively that if the transfer of cash to the new tarcon account is regarded as part of the cashflows of the tarcon stock sale then the subsequent transfer of the bulk of these funds out of the tarcon accounts within weeks must also be considered in determining whether tarcon received reasonably equivalent value respondent contends that tarcon never meaningfully received any moneys and cites 803_f2d_1288 3d cir and wieboldt stores inc v schottenstein bankr n d ill as situations where back-to-back fund transfers were collapsed as a single integrated cash transfer under the uniform fraudulent_conveyances acts predecessor to the uniform fraudulent transfer act of the relevant states both cases involved leveraged buyouts lbos in wieboldt stores inc v schottenstein supra pincite the court explained the lbo reduced the assets available to wieboldt’s creditors wieboldt contends that after the buyout was complete wieboldt’s debt had increased by millions of dollars and the proceeds made available by the lbo lenders was paid out to wieboldt’s then existing shareholders and did not accrue to the benefit of the corporation wieboldt’s alleged insolvency after the lbo left wieboldt with insufficient unencumbered assets to sustain its business and ensure payment to its unsecured creditors in wieboldt the court concluded that the various lbo transfers should be collapsed into one transaction after reviewing the knowledge and intent of the parties involved in the transaction in united_states v tabor court realty corp supra pincite- the court held that when a series of transactions were part of one integrated transaction courts may look beyond the exchange of funds and collapse the individual transactions of an lbo and then consider the net effect on the creditors see also 278_fedappx_125 3d cir courts with cases appealable to the court_of_appeals for the third circuit have applied three factors to determine whether to collapse multiple transactions whether all of the parties involved had knowledge of the multiple transactions whether each transaction would have occurred on its own and whether each transaction was dependent or conditioned on the others see mervyn’s llc v lubert-adler grp iv llc bankr d del liquidation_trust of hechinger inv co of del v fleet retail fin grp supra pincite respondent has not addressed factors two and three above in determining whether to collapse multiple transactions another court stated that the party arguing that the transaction should be avoided must prove that the multiple transactions were linked and that the purported transferee had ‘actual or constructive knowledge of the entire scheme’ that renders the purported transferee’s exchange with the debtor fraudulent see sullivan v messer in re corcoran bankr e d n y quoting and citing 48_f3d_623 n 2d cir some courts have collapsed transactions in contexts other than lbos see eg official comm of unsecured creditors of sunbeam corp v morgan stanley co bankr bankr s d n y in re best prods co bankr bankr s d n y collapsing sublease between subsidiary and parent_corporation which was used as mere financing vehicle and treating loan as having been made directly to parent_corporation where a transfer is actually ‘only a step in a general plan ’ an evaluation is made of the entire plan and its overall implications official comm of unsecured creditors of sunbeam corp v morgan stanley co supra pincite quoting 991_f2d_31 2d cir to render the initial transferee’s exchange with a debtor fraudulent that transferee must have had either actual or constructive knowledge of the entire scheme see hbe leasing corp v frank supra pincite official comm of unsecured creditors of sunbeam corp v morgan stanley co supra pincite- in all contexts courts generally review whether all of the parties involved had knowledge of the multiple transactions the evidence does not establish that the tarcon shareholders had actual knowledge of tarcon’s postclosing activities constructive knowledge may be found where the initial transferee became aware of circumstances that should have led to further inquiry into the circumstances of the transaction but no inquiry was made see hbe leasing corp v frank supra pincite midcoast represented to the tarcon shareholders that tarcon would continue to exist after the stock sale and would engage in the asset recovery business further inquiry by the tarcon shareholders who were also officers and directors of tarcon was likely warranted considering that they ultimately received proceeds from the sale of their tarcon stock that exceeded the tarcon cash on hand less the calculated tax_liabilities as of date the tarcon shareholders failed to do so however respondent bears the burden_of_proof respondent’s contention that the tarcon shareholders could not have believed midcoast planned to generate a profit with tarcon in that manner following the closing of the tarcon stock sale is insufficient to support a finding that the tarcon shareholders had constructive knowledge of the entire scheme including the sale of tarcon to sequoia and sequoia’s subsequent purchase and sale of inflated basis assets to purportedly generate losses for tarcon thus we do not collapse the transactions to determine whether tarcon received a reasonably equivalent value with respect to the stock sale transaction the tarcon shareholders received a total of dollar_figure for the tarcon shares and dollar_figure was deposited into the new tarcon account the day after the stock sale closing tarcon also retained the outstanding federal and state tax_liabilities totaling dollar_figure calculated as of date thus the dollar_figure cash in the new tarcon account after the stock closing was sufficient to pay these outstanding calculated liabilities nothing in the record shows that tarcon had value or not beyond the cash and liabilities transferred thus we cannot conclude that tarcon did not receive a reasonably equivalent value see generally cooper v ashley commcns inc in re morris commcns nc inc f 2d pincite ‘the critical time is when the transfer is made neither subsequent depreciation in nor appreciation in value of the consideration affects the value question whether reasonable equivalent value was given ’ quoting collier on bankruptcy par pincite 15th ed ncufta section a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with intent to hinder delay or defraud any creditor of the debtor n c gen stat sec a in determining intent under this section consideration may be given among other factors to whether the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor’s assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due and the debtor transferred the assets in the course of legitimate estate or tax planning id sec b proof of the existence of any one or more of these factors may be relevant evidence as to the debtor’s actual intent but does not create a presumption that the debtor has made a fraudulent transfer or incurred a fraudulent obligation see id sec official comment rentenbach constructors inc v c m pship s e 2d n c ct app holding that although official comment to a section of north carolina’s uniform commercial code was not binding because it was not enacted into law it could be used to ascertain legislative intent to prevail under this section of the ncufta respondent must show that the transfer was made with intent to hinder delay or defraud creditors respondent contends that factor sec_1 and of ncufta section b are present factor the transfer or obligation was to an insider the tarcon shareholders were insiders as officers directors and persons in control of tarcon before the sale of tarcon stock to midcoast see n c gen stat sec b however without collapsing the transactions respondent has not shown that the transfers to the tarcon shareholders were from tarcon not midcoast factor the transfer was of substantially_all the debtor’s assets respondent again contends that the tarcon sale to midcoast should be disregarded and argues that the tarcon cash constituted substantially_all of tarcon’s assets because respondent failed to show that the transaction should be collapsed under north carolina law this factor does not support a finding of fraudulent intent factor the debtor removed or concealed assets respondent contends that the tarcon shareholders removed the tarcon cash from the federal and state tax authorities’ reach by transferring it to the womble account and then receiving it into their own bank accounts we do not find this persuasive because after the stock sale closing cash exceeding the calculated outstanding tax_liabilities was deposited into a tarcon bank account factor the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred respondent again makes the argument that tarcon received no consideration in exchange for the transfer of the tarcon cash_out of its bank accounts we conclude above that this argument fails factor the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation n c gen stat sec a additionally a debtor is presumed insolvent if the debtor is generally not paying the debtor’s debts as they become due id sec b after the transfer moneys in the tarcon account exceeded the outstanding federal and state tax_liabilities calculated as of date tarcon’s form_1120 reported dollar_figure in net assets at the end of the tax_year respondent has not provided other evidence to show that tarcon was insolvent or became insolvent shortly after the transfer date factor the transfer occurred shortly before or shortly after a substantial debt was incurred arguably a transfer occurred shortly after tarcon incurred the state and federal tax_liabilities as calculated for the asset sale in however respondent has not shown that tarcon transferred funds to the tarcon shareholders leaving tarcon with moneys insufficient to satisfy the tax_liabilities calculated as of date factor the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due as discussed above respondent has not shown that a reasonably equivalent value was not received after weighing the factors and recognizing that no one factor is dispositive we conclude that respondent has not shown that a transfer was made with intent to hinder delay or defraud respondent ncufta section a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation n c gen stat sec a respondent is required to show that tarcon made a transfer without receiving reasonably equivalent value in exchange for the transfer and that tarcon was insolvent at that time or became insolvent as a result of the transfer see id as discussed above with respect to the requirement of ncufta section a respondent has not shown that tarcon made a transfer without receiving reasonably equivalent value in exchange thus we conclude that the requirements of ncufta section a have not been satisfied liability under north carolina’s trust fund doctrine respondent argues that petitioners are liable as tarcon’s transferees under the north carolina trust fund doctrine respondent asserts that the four elements of north carolina’s trust fund doctrine are a transferee receives assets from a corporation the transferee pays inadequate or no consideration for those assets the transferring corporation is insolvent or rendered insolvent by the transfer and the transferee knew or should have known of the existence of the transferor’s liabilities in snyder v freeman s e 2d n c the court explained that directors of a corporation are trustees of property of the corporation for the benefit of the corporate creditors as well as shareholders it is their duty to administer the trust for the mutual benefit of all parties interested north carolina adheres to the trust fund doctrine which means in a sense that the assets of a corporation are regarded as a_trust fund and the officers and directors occupy a fiduciary position in respect to stockholders and creditors which charges them with the preservation and proper distribution of those assets citations and quotation marks omitted however directors do not owe a fiduciary duty to creditors of a corporation except where circumstances exist amounting to a ‘winding-up’ or dissolution of the corporation balance_sheet insolvency absent such circumstances is insufficient to give rise to breach of a fiduciary duty to creditors of a corporation whitley v carolina clinic inc s e 2d n c ct app we conclude above that respondent has not shown that tarcon was insolvent and respondent has not presented evidence regarding circumstances that existed amounting to a winding up or dissolution of tarcon aside from claiming that tarcon no longer had a business activity without a determination that circumstances exist amounting to a winding up or dissolution the tarcon shareholders as directors do not owe a fiduciary duty to respondent under north carolina law thus we need not address the trust fund elements as outlined by respondent and do not address whether those elements are indeed an accurate distillation according to north carolina law respondent has failed to carry his burden of establishing that petitioners are liable under the trust fund doctrine according to north carolina law we conclude that respondent has not established that a fraudulent transfer occurred under north carolina law or that the north carolina trust fund doctrine applies we have considered all arguments of the parties those not addressed are irrelevant without merit or moot to reflect the foregoing for petitioners decisions will be entered
